      Case 1:96-cv-08414-KMW Document 8523
                                      8519 Filed 08/31/21
                                                 08/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - -- -------------------------------------- - - - - - - - - -   X
ELSA GULINO, MAYUNG RALPH, PETER WILDS,
and NIA GREENE, on behalf of themselves and all others
                                                                                  96 Civ. 8414 (KMW)
similarly situated,

                                      Plaintiffs,
                                           STIPULATION AND
                    - against -
                                           PROTECTIVE
THE BOARD OF EDUCATION OF THE CITY SCHOOL: ORDER
DISTRICT OF THE CITY OF NEW YORK,

                                      Defendant.
------------------ - - --------------------------------------                 X


          WHEREAS, plaintiffs and defendant (the "parties") entered into a Stipulation and

Protective Order, which the Court so-ordered on March 31, 2000, as to the treatment of certain

"Confidential Materials" produced in this action (the "March 2000 Protective Order");

          IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the

parties, as follows:

     I. The parties agree that the phrase "Confidential Materials," as such phrase appears and is

          defined in the March 2000 Protective Order, shall include any information, in any format,

          that the parties receive, either directly or via an intermediary, from an "Affected System,"

          as that term appears and is defined in the parties' Pension Stipulation and Order, which

          the Court so-ordered on December 17, 2018 [ECF No. 1014], regardless of the method

          utilized by the parties to seek such information from an Affected System.
    Case 1:96-cv-08414-KMW Document 8523
                                    8519 Filed 08/31/21
                                               08/30/21 Page 2 of 2




   2. This Stipulation and Protective Order shall be deemed effective as of the first date any

       party received any such Confidential Info1mation in this matter.


Dated: August ?O, 2021
       New York, New York




    hua S. Sohn
     ock & Stroock & Lavan LLP                    Office of the Corporation Counsel
 180 Maiden Lane                                  City of New York
 New York, New York 1003 8                        100 Church Street, Rm. 2-197
 Telephone: (212) 806-5400                        New York, New York 10007
                                                  Telephone: (212) 356-2442

 Counsel for Plaintiffs                           Counsel for Defendant




SO ORDERED.

       August
Dated: _ _ _31,
              __2021
                  _                          /s/ Kimba M. Wood
                                            KIMBA M. WOOD
                                            United States District Judge




                                              2
